DECISION
The application of the above-named defendant for a review of the sentence of 10 years, ineligible for parole imposed on February 15, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to seven years in the Montana State Penitentiary and the Defendant shall remain ineligible for parole or work furlough.
The reduction in sentence will make it more in line with what his Co-Defendant, J.E. McBroom, received.
We wish to thank Harley Harris of the Montana Defender Project for his assis*26tance to the Defendant and to this Court.
DATED this 30th day of May, 1984.
SENTENCE REVIEW DIVISION
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd